t c memo united_states tax_court gregory c welton petitioner v commissioner of internal revenue respondent docket no filed date gregory c welton pro_se steven l walker for respondent memorandum opinion foley judge in a notice_of_deficiency issued to gregory c welton on date respondent determined a dollar_figure deficiency in and a dollar_figure sec_6662 penalty relating to mr welton's federal_income_tax all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure mr welton resided in solvang california at the time his petition was filed after concessions the only remaining issues are whether expenses reported on mr welton's schedule c profit or loss from business are deductible and whether mr welton is liable for an accuracy-related_penalty pursuant to sec_6662 mr welton contends that he is involved in numerous business activities ie investing in securities developing and selling software and selling real_estate and that he is allowed to deduct the expenses reported on his schedule c respondent disallowed these expenses sec_162 provides that a taxpayer engaged in a trade_or_business may deduct all ordinary and necessary expenses a taxpayer who is not engaged in a trade_or_business may deduct pursuant to sec_212 ordinary and necessary expenses paid_or_incurred in producing or collecting income an expenditure is not ordinary and necessary unless the taxpayer establishes that it is directly connected with or proximately related to the taxpayer's activities see bingham's 325_us_365 mr welton established that he incurred some of the disallowed expenses his testimony and the evidence he presented however did not establish that his reported expenses related to a trade_or_business or income-producing activity accordingly we sustain respondent's determination respondent determined that mr welton is liable for an accuracy-related_penalty pursuant to sec_6662 the penalty applies to any portion of mr welton's underpayment that is attributable to negligence or disregard of the rules or regulations see sec_6662 mr welton failed to establish that he exercised due care in reporting his expenses accordingly we sustain respondent's determination contentions that we have not addressed are either irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
